
	
		II
		111th CONGRESS
		2d Session
		S. 3622
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Johanns (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to finalize a proposed rule to amend the spill prevention,
		  control, and countermeasure rule to tailor and streamline the requirements for
		  the dairy industry, and for other purposes.
	
	
		1.Requirement
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall finalize the proposed rule entitled
			 Oil Pollution Prevention; Spill Prevention, Control, and Countermeasure
			 Rule Requirements—Amendments (74 Fed. Reg. 2461 (January 15, 2009)) to
			 exempt certain milk containers and associated piping and appurtenance from the
			 Spill Prevention, Control, and Countermeasure program.
			(b)ForbearanceUntil
			 the effective date of the rule finalized under subsection (a), the
			 Administrator of the Environmental Protection Agency may not take regulatory
			 action against dairy and dairy product producers, processors, handlers, and
			 distributors under the oil pollution prevention regulation in part 112 of title
			 40, Code of Federal Regulations, related to the exemptions in the proposed rule
			 described in subsection (a).
			
